COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-391-CV


IN RE BARBARA LEWIS, INDIVIDUALLY,                                 RELATORS
AS NEXT FRIEND OF COLTON LEWIS,
AND AS REPRESENTATIVE OF THE
ESTATE OF JOHN LEWIS, DECEASED,
VIRGINIA ASSELIN, TILMAN HEIN, JOE MOYA


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

         The court has considered relators’ petition for writ of mandamus,

emergency motion for temporary relief, and real party in interest’s response to

the motion and is of the opinion that relief should be denied. Accordingly,

relators’ petition for writ of mandamus and emergency motion for temporary

relief are denied.




   1
       … See Tex. R. App. P. 47.4.
     Relators shall pay all costs of this original proceeding, for which let

execution issue.




                                              PER CURIAM


PANEL: DAUPHINOT, GARDNER, and MCCOY, JJ.

DELIVERED: November 12, 2009




                                    2